Citation Nr: 0200515	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  99-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease, currently evaluated as 30 percent disabling.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral osteochondritis dissecans.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to November 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Although the issue regarding the veteran's bilateral 
osteochondritis dissecans has been certified to the Board as 
an issue of whether there is new and material evidence to 
reopen the claim, it is clear that the June 2001 rating 
decision considered the issue on its merits, and in essence, 
reopened the claim.  Although the RO essentially determined 
that new and material evidence had been submitted to warrant 
reopening the veteran's claim for service connection for 
bilateral osteochondritis dissecans, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Clinical evidence of rheumatic heart disease was not 
evident at the time of VA examinations in February 1998 and 
February and December 2000, nor was there cardiovascular 
pathology related to rheumatic heart disease.  The 
examinations noted the veteran's history of rheumatic fever.

3.  The RO denied service connection for bilateral 
osteochondritis dissecans in a May 1967 rating decision.  The 
RO notified the veteran of the decision that same month, but 
he did not appeal within one year of the decision.

4.  The evidence received since the May 1967 rating decision 
that denied service connection for osteochondritis dissecans 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran did not clearly and unmistakably have 
bilateral osteochondritis dissecans prior to his entry into 
active duty.

6.  The presumption of soundness regarding the veteran's 
bilateral knee disability has not been rebutted.

7.  The veteran's current right knee disability had its onset 
in service.

8.  The veteran's current left knee disability is as likely 
as not the result of his service-connected right knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1110, 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.104, Diagnostic Code 7000 (2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).

2.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral osteochondritis 
dissecans has been submitted, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Right knee osteoarthritis was incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).

4.  The veteran's left knee osteoarthritis is proximately due 
or the result of his service-connected right knee disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claims, he was sent 
correspondence and information concerning evidence needed to 
support his claims.  In particular, the veteran was notified 
of what evidence constituted new and material evidence in a 
January 1998 VA letter, requesting further evidence.  He has 
further been notified of the evidence needed to support both 
his claims in the copy of the July 1998 rating decision sent 
to him and in the Statement of the Case issued in August 
1999, and the Supplemental Statement of the Case issued in 
June 2001.  He was afforded VA examinations in February 1998, 
and in February and December 2000.  The veteran has submitted 
private treatment records and an October 1998 letter from a 
private physician.  He has otherwise indicated that he 
receives all his treatment for the claimed disabilities at 
the VA Medical Center in East Orange, New Jersey.  The Board 
finds that the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claims.  Since the veteran has not indicated that 
there is any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claims.  (See Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Increased Evaluation

Factual Background

A May 1967 rating decision granted service connection for 
rheumatic heart disease.  The veteran was initially granted a 
100 percent evaluation; however, a January 1968 rating 
decision reduced the rating to 60 percent and a December 1969 
rating decision reduced it to 30 percent.  The veteran 
appealed that decision to the Board, where it was upheld in 
July 1970.

The veteran's claim for an increased rating was received in 
November 1997.  At that time, he submitted September 1987 
treatment records from West Hudson Hospital, indicating that 
he was admitted for complaints of chest pain.  He was later 
discharged to seek follow-up treatment at a VA facility.  The 
impression was coronary insufficiency, rule out acute cardial 
infarction.

VA treatment records, dating from November 1992 to June 1999 
show an abnormal electrocardiogram (EKG) in February 1998, 
which indicated an inferior infarct sometime before that 
date.  A February 1998 echocardiogram (ECHO) report noted a 
normal heart chamber size, normal ejection fraction and wall 
motion with diastolic dysfunction.  An exercise tolerance 
test (ETT), conducted in April 1998, although not 
specifically providing metabolic equivalents (METS), was 
interpreted as normal.  The veteran had no symptoms during 
the test, there were no significant arrhythmias and his blood 
pressure changes were normal.

During a February 1998 VA examination, the veteran's symptoms 
included occasional transitory palpitations.  He denied any 
history of syncope.  He also reported shortness of breath as 
well as a 35-year history of cigarette smoking.  He was able 
to walk one to two blocks before becoming short of breath.  
The examiner observed that this corresponded to METS of 3 to 
4.  Examination revealed a faint systolic murmur heard over 
the left sternal border.  His blood pressure was 126/86 while 
sitting and 126/88 supine.  The diagnosis was rheumatic heart 
disease by history.

During a February 2000 VA cardiology examination, the veteran 
complained of occasional palpitations and of occasional chest 
pain in the left precordial, which lasted only a few seconds 
at a time.  Examination revealed a Grade 1/6 systolic murmur 
over the left sternal border.  No S3 or S4 was appreciated.  
There was no cardiomegaly on examination.  His blood pressure 
was 126/86, sitting; and 126/88, supine.  An EKG showed no 
significant abnormalities.  The diagnosis was history of 
rheumatic fever with no evidence of valvular disease.

In December 2000, the veteran underwent a VA cardiac 
examination.  He complained of occasional chest pain with 
exertion and occasional palpitations.  There was no history 
of endocarditis or congestive heart failure.  He was not 
taking medication for any heart condition and had no history 
of hypertension.  The examiner reviewed the veteran's claims 
file.  Objectively, the point of maximal impulse was noted in 
the left fifth space.  There was no evidence of murmur or 
gallops.  Blood pressure was 110/70 with no postural changes.  
Chest X-ray, EKG and ECHO studies were all normal.  Clinical 
examination revealed the veteran's activity level to be 5 
METS.  This level was low because of orthopedic problems 
rather than a cardiac problem.  The veteran was unable to do 
a stress test because of his orthopedic problems.  The 
diagnosis was rheumatic fever with arthritis; no cardiac 
abnormalities were noted at the time of the examination.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, the rating criteria for 
cardiovascular disorders were changed effective January 12, 
1998.  As the veteran's claim for an increased rating for 
rheumatic heart disease was pending when the regulations 
pertaining to cardiovascular disorders were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior rating criteria or the revised rating criteria may 
apply, whichever are most favorable to the veteran.  
Under the earlier criteria, a 10 percent rating is warranted 
when, following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart is not enlarged.  A 30 percent evaluation is warranted 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
rating may be assigned when the heart is definitely enlarged, 
with severe dyspnea on exertion, elevation of the systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  A 100 percent evaluation 
for inactive rheumatic heart disease requires clinical and 
roentgenogram confirmation of definite enlargement of the 
heart, dyspnea on slight exertion, rales, pretibial pitting 
at the end of the day, or other definite signs of beginning 
congestive failure; and preclusion of more than sedentary 
labor.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2 (2001).

Under the revised criteria for Diagnostic Code 7000, a 10 
percent rating is warranted where a workload of greater than 
seven METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted where 
there is a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted where there has been more than 
one episode of congestive heart failure in the past year; 
where a workload of greater than three METs but not greater 
than five METs results in dyspnea, fatigue, angina, dizziness 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 38 C.F.R. § 4.104 (2001).

Considering the veteran's rheumatic heart disease under the 
old rating criteria, it is noted that there is no evidence 
that the veteran currently has an enlarged heart, severe 
dyspnea on exertion, or any arrhythmias.  The Board notes 
that his systolic blood pressure reading was slightly 
elevated during the February 1998 VA examination, but has not 
been elevated since that time.

Under the revised rating criteria, it is noted that the 
February 1998 VA examiner estimated the veteran's reported 
activity level before experiencing shortness of breath 
corresponded to 3 to 4 METs.  Although not providing specific 
METs, an April 1998 ETT study was interpreted as normal with 
no evidence of the veteran developing symptoms.  During the 
December 2000 VA examination, an EET could not be performed 
because of the veteran's orthopedic impairment; however the 
examiner estimated his activity level at 5 METs during the 
examination; noting that this level was low because of his 
orthopedic problems rather than any cardiac disability.  

The Board finds that while rheumatic fever has been 
diagnosed, no cardiac abnormalities associated with rheumatic 
fever have been identified.  The December 2000 VA examiner 
specifically found no cardiac abnormalities and rendered an 
opinion that the veteran's METs were limited by his 
orthopedic impairment rather than any cardiac disability.  
This opinion was based on a comprehensive examination of the 
veteran and a review of his claims file.  

The Board does not dispute that the veteran may experience 
symptoms such as shortness of breath, which are included in 
the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997 
and 2000), used by the RO to previously rate his service-
connected rheumatic heart disease.  However, the 
preponderance of the medical evidence does not show that he 
currently has any pathology indicative of or symptoms 
attributable to rheumatic heart disease.  Generally, when 
rating a service-connected disability, the use of 
manifestations not resulting from the service-connected 
disease or injury is to be avoided.  38 C.F.R. § 4.14 (2001).  
Moreover, although assigned METS of 3 to 4 in February 1998, 
the estimate was based on the veteran's stated history and 
not on objective observation of his activity level.  The 
Board finds more probative the subsequent April 1998 ETT 
study (indicating normal findings) and the December 2000 
examiner's opinion that the veteran's observed estimated METS 
of 5 was limited by orthopedic rather than cardiac symptoms.

In conclusion, as none of the criteria listed under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997 and 2000), have been 
currently shown and attributed to any existing rheumatic 
heart disease, the assignment of an increased evaluation 
under that code is not warranted.  Accordingly, the veteran's 
claim is denied.

New and Material Evidence

Factual Background

In November 1966, the veteran originally filed a claim for 
service connection for bilateral osteochondritis dissecans.  
The RO denied the veteran's claim in May 1967 on the basis 
that his osteochondritis preexisted service and was not 
aggravated during service.  The veteran was notified of the 
RO's decision that same month, and he was advised of his 
appellate rights.  He failed to appeal the RO's determination 
within one year.

The evidence before the RO at the time of the May 1967 rating 
decision included service medical records and a December 1966 
VA compensation examination report.  The veteran's October 
1965 preinduction medical history report indicates that he 
had problems with his knees and cramps in his legs.  He 
reported that his legs occasionally gave out.  The 
accompanying preinduction examination report specifically 
noted that his knee joints were normal.  In April 1966 the 
veteran was given an Ace bandage after his knee reportedly 
gave out.  That same month he gave a several-year history of 
intermittent giving out of both knees with locking at times.  
He continued to complain of bilateral knee pain and swelling 
without evidence of trauma.  He was hospitalized in May 1966 
after his right knee gave out and subsequently locked.  X-ray 
studies showed a loose body with an area of dissecans in the 
medial femoral condyle.  Similar findings were noted in the 
left knee, without loose fragments.  The October 1966 
narrative summary notes that he had difficulty in both knees 
since age 10 with intermittent pain and occasional swelling.  
X-ray studies of both knees showed large areas of 
osteochondritis dissecans.  That same month he underwent a 
right knee arthrotomy to remove cartilage and loose bodies.  
After his surgery, the veteran developed rheumatic fever 
while on convalescent leave and was readmitted for treatment.  
Despite three months of bed rest, his bilateral 
osteochondritis dissecans did not appear to be healing and it 
was recommended that the veteran be found unfit for retention 
in service as a result of his bilateral osteochondritis 
dissecans and rheumatic heart disease.  An October 1966 
Physical Evaluation Board found that the veteran's bilateral 
osteochondritis dissecans existed prior to his entry into 
service and was not aggravated by his service.  

During a December 1966 VA general medical examination, the 
veteran related a history of bilateral knee condition since 
birth and inservice right knee surgery.  He complained of 
bilateral knee locking and giving out with occasional pain.  
The diagnosis was symptomatic bilateral osteochondritis 
dissecans.

In November 1997, the veteran attempted to reopen his claim 
for service connection for bilateral osteochondritis 
dissecans.  A February 1998 VA examination report shows the 
veteran's stated history of a right knee injury in service 
with subsequent knee surgery, removing a bone chip and 
cartilage.  He complained of right knee pain, swelling, 
instability and locking since service.  The diagnosis was 
remote injury to right knee, status post cartilage removal 
and severe degenerative joint disease (DJD) in the right 
knee.  In a July 1998 rating decision, the RO found that the 
veteran had failed to submit new and material evidence to 
reopen his claim, and this appeal followed.

The veteran subsequently submitted an October 1998 letter 
from his private physician indicating the veteran underwent a 
right knee replacement because he developed post meniscectomy 
syndrome and osteoarthritis secondary to a torn meniscus.  
The physician indicated that the veteran had surgery for this 
condition in April 1966.

Other evidence submitted after the May 1967 rating decision, 
includes VA treatment records, dating from November 1992 to 
June 1999, which show that the veteran was treated over the 
years for complaints of bilateral knee pain, particularly the 
right knee.  His stated history of inservice knee surgery was 
noted on several occasions.

In March 2000, the veteran's representative submitted written 
contentions on his behalf.  The representative contended that 
the presumption of soundness should be considered in 
veteran's claim because his extremities were determined to be 
normal at the time of his entrance into service.  The 
representative also advanced an alternate basis for service 
connection for the veteran's bilateral knee condition.  
Referring to an excerpt from the 16th edition of the Merck 
Manual, the representative noted that arthritis is one 
classification of rheumatic diseases and that the veteran's 
osteochondritis is therefore, secondary to his service-
connected rheumatic heart disease.

A December 2000 VA orthopedic examination provides a detailed 
history of the veteran's inservice knee injury, rheumatic 
fever and subsequent bilateral knee impairments.  After 
reviewing the veteran's claims file and examining his knees, 
the examiner noted that, although the veteran reported 
childhood problems with his knees prior to his induction, his 
knees were evaluated as normal at the time of his service 
entrance.  He injured his right knee in service and underwent 
surgery on the joint.  Subsequently, he developed rheumatic 
fever and complained of multiple joint pain with swelling in 
the left knee.  The examiner opined that the veteran's 
bilateral knee conditions were not the result of his 
rheumatic fever because his injury and surgery predated his 
hospitalization for rheumatic fever.  However, the examiner 
opined that the veteran's long-standing right knee condition, 
which manifested early in his service, might have placed 
excessive stress on his left knee.


Analysis

Since the veteran did not appeal the May 1967 rating 
decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the representative's contentions, 
received in March 2000 and the December 2000 VA orthopedist's 
written opinion were not of record at the time of the May 
1967 rating decision and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Therefore, there is new and material evidence to reopen the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

The veteran contends that his bilateral osteochondritis 
dissecans had its onset in service or was aggravated by his 
service.  Alternatively, he contends that it is a result of 
his service-connected rheumatoid heart disease.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 U.S.C.A. § 1111 (West 1991).  The presumption of sound 
condition attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2001).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

After reviewing all the evidence of record, the Board finds 
that, despite his bilateral knee complaints, no knee 
abnormality was identified when he was examined and accepted 
for service.  His October 1965 preinduction examination 
report specifically notes that his knee joints were normal.  
Therefore, the presumption of soundness attaches to the 
veteran's claim, and clear and unmistakable evidence is 
necessary to rebut the presumption.

The Board notes that a May 1966 narrative summary, as well as 
the October 1966 PEB found that the veteran's bilateral 
osteochondritis dissecans preexisted service and was not 
aggravated therein.  The United States Court of Appeals for 
Veterans Claims (Court), in Miller v. West, 11 Vet. App. 345 
(1998), considered a Medical Board report which had 
determined that the claimant had a medical disability which 
preexisted his service entrance.  The Court found that "those 
reports are not supported by any contemporaneous clinical 
evidence or recorded history in this record.  A bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness [under 38 U.S.C. § 1111 
and 38 C.F.R. § 3.304(b)]."

The veteran's service medical records show that he reported 
bilateral knee giving out and locking at least several years 
prior to entering active service.  However, he has 
subsequently argued that his only knee problems prior to 
service were absent reflexes and that his problems with 
bilateral knee locking and giving out had it's onset in 
service.  Given the contradictory nature of this evidence, 
and the fact that there is no pre-service medical evidence of 
bilateral osteochondritis dissecans, the Board concludes that 
the presumption of soundness is not rebutted.  38 U.S.C.A. 
§ 1111 (West 1991).

Although the veteran was treated for and diagnosed as having 
bilateral osteochondritis dissecans in service, the December 
2000 VA examiner etiologically linked his currently diagnosed 
right knee osteoarthritis to his service, opining that it was 
manifested early in his service.  Because competent medical 
evidence etiologically links the veteran's current right knee 
osteoarthritis to his service, the Board concludes that 
service connection for that disease is warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The VA examiner further noted that the veteran had a gait 
disturbance secondary to his right knee condition that may 
have placed excessive stress on his left knee to accommodate 
his right knee disability.  The Board finds that this 
evidence is sufficient to place the evidence warranting 
denial of the claimed benefit in relative equipoise with the 
evidence supporting a grant of the claimed benefit.  Under 
these circumstances, the veteran is entitled to the benefit 
of the doubt.  38 U.S.C.A. § 5107(b).  It is therefore, the 
opinion of the Board that service connection for left knee 
osteoarthritis on a secondary basis is in order.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§  3.156(a), 3.310 (2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease is denied.

Service connection for bilateral knee osteoarthritis is 
granted, subject to the criteria governing the award of 
monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

